Citation Nr: 0816151	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-03 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for hemorrhoids, 
which have been rated as noncompensably disabling since 
August 22, 1996.  The appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.  


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
veteran's claim.

In a March 2008 statement, the veteran, through his 
representative, reported a recent worsening of his service-
connected hemorrhoids.  VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran in 
this case was afforded a VA examination in August 2003.  When 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Here, the veteran's last VA examination is 
somewhat stale and the veteran has indicated that his 
condition has worsened since the date of the latest 
examination.  Because there may have been a significant 
change in the veteran's condition, the Board finds that a new 
examination is in order.  

Additionally, the veteran in a July 2007 statement requested 
that the RO obtain his most recent VA medical records, which, 
he maintained, would show treatment for hemorrhoids in 
support of his claim.  The record reflects that the veteran 
had been receiving ongoing treatment at the VA Medical Center 
in Jackson, Mississippi, up until July 2004.  However, it 
does not appear that any of the veteran's VA medical records 
dated since July 2004 have been requested or associated with 
his claims file.  Because these outstanding VA medical 
records may contain information pertinent to the veteran's 
claim for a higher rating, they are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. Derwinski, 
2 Vet. App. 611 (1992). 
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all medical records from the VA 
Medical Center in Jackson, Mississippi, 
dated from July 2004 to the present.  

2.  After the above records have been 
obtained, schedule the veteran for VA 
examination to determine the current 
severity of his service-connected 
hemorrhoids.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination and 
the examination report should note that 
review.  The examiner should provide a 
rationale for the opinion, and reconcile 
the opinion with all other opinions of 
record.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

